USCA11 Case: 20-13697    Date Filed: 04/23/2021      Page: 1 of 7



                                                             [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13697
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:15-cr-00101-KOB-GMB-2



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

                                  versus

DEVADNEY SANCHEZ LAUDERDALE,
a.k.a. Pookie,

                                          Defendant - Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (April 23, 2021)

Before MARTIN, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13697       Date Filed: 04/23/2021   Page: 2 of 7



      Devadney Sanchez Lauderdale appeals his seven-month sentence of

imprisonment upon revocation of his supervised release. He argues that the district

court failed to consider the 18 U.S.C. § 3553(a) factors and that his sentence is

substantively unreasonable. After careful review, we affirm.

                                         I.

      Lauderdale completed a prison sentence of approximately 50 months for

possession of a firearm following a felony conviction in August 2019. Upon

leaving prison, he began a 36-month term of supervised release. The terms of his

release required him to, among other things, not commit any federal, state, or local

crimes, obtain permission from the probation office or the court before leaving the

Northern District of Alabama, and notify his probation officer within 72 hours “of

being arrested or questioned by a law enforcement officer.”

      Lauderdale completed the first year of supervised release without incident.

But in August 2020, over the course of a few days, he was arrested for public

intoxication, third-degree criminal trespass, and disorderly conduct. Lauderdale

did not inform his probation officer about the arrests. In September 2020,

Lauderdale also traveled beyond the Northern District of Alabama without the

permission of his probation officer or the court. During that trip, Lauderdale was

shot and, although he was not charged for any offense related to that shooting, he




                                          2
           USCA11 Case: 20-13697           Date Filed: 04/23/2021       Page: 3 of 7



again failed to inform his probation officer of the resulting contact with law

enforcement.

       During a supervision revocation hearing before the district court, Lauderdale

admitted that he failed to inform his probation officer about these incidents and did

not seek permission to leave the Northern District of Alabama, and the government

decided to proceed only as to those violations. The statutory maximum for those

violations is two years’ imprisonment, and the Sentencing Guidelines range is

seven to thirteen months’ imprisonment, though imprisonment is not required. 1

       Lauderdale argued that, though he “should be given a sanction, possibly,” he

should not be imprisoned because he had complied with the conditions of

supervised release for nearly a year without incident and instead asked to be placed

in a new alcohol abuse treatment facility, after having been dismissed from the first

one he was placed in. The government argued that Lauderdale’s supervision

should be revoked because in a period of some forty days “Mr. Lauderdale has had

three contacts with law enforcement. At no time thereafter did he contact his

probation officer.” The government recommended a sentence of seven months’

imprisonment with no supervised release. The court noted that Lauderdale had

accrued multiple violations in a short period of time, saying that “[s]omething’s



1
  See 18 U.S.C. § 3583(g) (setting forth scenarios where revocation of supervised release is
required).
                                                3
          USCA11 Case: 20-13697       Date Filed: 04/23/2021    Page: 4 of 7



going wrong here and it needs to be nipped in the bud.” And the court stated it was

concerned that Lauderdale was not talking “honestly with [his] probation officer to

try to get help.” The district court sentenced Lauderdale to seven months’

imprisonment followed by 29 months of supervised release.

                                             II.

      Lauderdale first argues that his sentence is procedurally unreasonable

because the district court failed to consider the 18 U.S.C. § 3553(a) factors. We

review the procedural reasonableness of a sentence imposed upon revocation of

supervised release for abuse of discretion. United States v. Trailer, 827 F.3d 933,

935–36 (11th Cir. 2016) (per curiam). The party challenging the sentence bears

the burden of showing that the sentence is unreasonable. United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008).

      The district court must consider certain § 3553(a) factors when revoking a

term of supervised release. 18 U.S.C. § 3583(e)(3). These factors include the

“nature and circumstances of the offense and the history and characteristics of the

defendant,” the “kinds of sentence and the sentencing range established” for the

particular offense. Id. § 3553(a)(1), (4).

      But the district court does not have to discuss each factor it is required to

consider, nor must it explicitly state that it has considered the factors. United

States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). The record need only


                                              4
             USCA11 Case: 20-13697    Date Filed: 04/23/2021    Page: 5 of 7



indicate that the district court considered some of the factors. See, e.g., United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (recognizing that record

indicated the district court “did, in fact, consider a number of the sentencing

factors”).

      Here, the record makes clear that the district court considered a number of

the § 3553(a) factors, even if it never explicitly referenced them. The district court

was clearly concerned about the number of violations and the fact that they

occurred in a short period of time, which goes to the “nature and circumstances of”

the violations. 18 U.S.C. § 3553(a)(1). The district court also evinced its

awareness of the “kinds of sentence” and the “sentencing range established,” as it

started the hearing by informing Lauderdale of the Guidelines range and statutory

maximum in his case, and the court considered (although ultimately rejected)

Lauderdale’s arguments about why he should not be sentenced to a term of

imprisonment. Id. § 3553(a)(4). The district court also considered Lauderdale’s

“history and characteristics,” including his alcohol abuse problem. Id.

§ 3553(a)(1).

                                         III.

      Lauderdale also argues that his sentence was substantively unreasonable. He

argues that a seven-month term of imprisonment is unreasonable for a first




                                          5
          USCA11 Case: 20-13697       Date Filed: 04/23/2021    Page: 6 of 7



violation of supervised release, that he had been compliant for nearly a year, and

that what he really needs is alcohol abuse treatment, not prison.

      We review the substantive reasonableness of a sentence imposed upon

revocation of supervised release for abuse of discretion. Trailer, 827 F.3d at 935–

36. “A district court abuses its discretion when it (1) fails to afford consideration

to relevant factors that were due significant weight, (2) gives significant weight to

an improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc) (quotation marks omitted). We ordinarily expect that a

sentence within the Guidelines range is reasonable. United States v. Dixon, 901

F.3d 1322, 1351 (11th Cir. 2018). We reverse a sentence only when we are “left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Irey,

612 F.3d at 1190 (quotation marks omitted).

      We are left with no such conviction here. Lauderdale’s sentence was at the

bottom of the Guidelines range and is well below the statutory maximum of 24

months. He accrued a number of supervised release violations in quick succession

which indicated a problem that the district court felt needed “to be nipped in the

bud.” Lauderdale’s violations also demonstrated that he was not communicating


                                           6
          USCA11 Case: 20-13697         Date Filed: 04/23/2021   Page: 7 of 7



completely openly with his probation officer. On this record, we cannot find that

the district court abused its discretion.

      AFFIRMED.




                                            7